Citation Nr: 1002525	
Decision Date: 01/15/10    Archive Date: 01/22/10

DOCKET NO.  05-06 482A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Houston, 
Texas


THE ISSUES

1. Whether new and material evidence has been submitted to 
reopen a claim seeking service connection for thoracolumbar 
scoliosis, also claimed as spinal problems and back 
condition; if so, whether service connection is warranted.

2. Entitlement to service connection for tinnitus. 

3. Entitlement to service connection for posttraumatic stress 
disorder (PTSD). 


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

Veteran


ATTORNEY FOR THE BOARD

Tabitha G. Macko, Associate Counsel 


INTRODUCTION

The Veteran had active service from October 1967 to June 
1970.  The Veteran had a confirmed tour in the Republic of 
Vietnam from June 1969 to June 1970.

This matter is before the Board of Veterans' Appeals (Board) 
on appeal from a February 2004 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Houston, Texas.

As previously noted, in February 2004 the RO denied the 
Veteran's claim for thoracolumboscoliosis, claimed as spinal 
problems.  In rendering its decision, the RO stated that the 
Veteran had not submitted new and material evidence and so it 
would not reopen the claim.  The Veteran disagreed with the 
determination and appealed.  The preliminary question of 
whether a previously denied claim should be reopened is a 
jurisdictional matter that must first be addressed before the 
Board may consider the underlying claim on its merits.  
Barnett v. Brown, 8 Vet. App. 1, 4 (1995), aff'd, Barnett v. 
Brown, 83 F.3d 130 (Fed. Cir. 1996).  Therefore, the initial 
question before the Board is whether new and material 
evidence has been presented; thus, the issue is characterized 
as such on the title page of this decision

The Veteran testified before the Decision Review Officer 
(DRO) in May 2006 and in December 2008.  DRO conference 
reports which summarized his testimony are of record.  In 
October 2009 the Veteran testified before the undersigned via 
videoteleconference and the transcript is of record.

The issues of entitlement to service connection for 
thoracolumbar scoliosis and PTSD are addressed in the REMAND 
portion of the decision below and are REMANDED to the RO via 
the Appeals Management Center (AMC), in Washington, DC.

FINDINGS OF FACT

1. In a March 1988 rating decision, the RO denied entitlement 
to service connection for the Veteran's back condition, 
citing a diagnosis of scoliosis, a congenital condition that 
was not shown to be aggravated in service.   

2. The evidence added to the record since March 1988 is not 
cumulative or redundant; and by itself or in connection with 
the evidence previously assembled, relates to an 
unestablished fact necessary to substantiate the claim and 
raises a reasonable possibility of substantiating the claim 
for service connection for a back condition.  

3. The competent evidence of record establishes that tinnitus 
was not manifested during service or for many years 
thereafter, and is not otherwise related to such service.

CONCLUSION OF LAW

1. The unappealed March 1988 rating decision which denied the 
Veteran's claim of entitlement to service connection for 
thoracolumboscoliosis, claimed as back condition, is final.  
38 U.S.C.A. § 7105 (West 2002); 38 C.F.R. § 20.1103 (2009).

2. Evidence added to the record since the final March 1988 
rating decision is new and material; thus, the claim of 
entitlement to service connection for a back condition is 
reopened.  38 U.S.C.A. §§ 5108, 7105 (West 2002); 38 C.F.R. § 
3.156 (2009). 

3. Tinnitus was not incurred in or aggravated by active 
military service.  38 U.S.C.A. §§ 1110, 1154 (West 2002); 38 
C.F.R. §§ 3.303, 3.304 (2009).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Duty to Notify and Duty to Assist

Upon receipt of a complete or substantially complete 
application for benefits and prior to an initial unfavorable 
decision on a claim by an agency of original jurisdiction, VA 
is required to notify the appellant of the information and 
evidence not of record that is necessary to substantiate the 
claim.  In the notice, VA will inform the claimant which 
information and evidence, if any, that the claimant is to 
provide to VA and which information and evidence, if any, 
that VA will attempt to obtain on behalf of the claimant.  
See 38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159; Pelegrini v. 
Principi, 18 Vet. App. 112 (2004); Quartuccio v. Principi, 16 
Vet. App. 183 (2002); Mayfield v. Nicholson, 444 F.3d 1328 
(Fed. Cir. 2006).  Notice should also address the rating 
criteria and effective date provisions that are pertinent to 
the appellant's claim.  Dingess v. Nicholson, 19 Vet. App. 
473 (2006).

The RO provided the appellant pre-adjudication notice by 
letters dated in September 2003 for his claim for tinnitus.  
Complete notice was sent in February 2008 and the claim was 
readjudicated in a June 2009 supplemental statement of the 
case.  Mayfield, 444 F.3d at 1333.  

VA has obtained service treatment records, assisted the 
appellant in obtaining evidence, afforded the appellant an 
audio examination, obtained medical opinions as to the 
etiology and severity of disability, and afforded the 
appellant the opportunity to give testimony before the Board.  
All known and available records relevant to the issues on 
appeal have been obtained and associated with the appellant's 
claims file; and the appellant has not contended otherwise.  

VA has substantially complied with the notice and assistance 
requirements and the appellant is not prejudiced by a 
decision on the claim seeking service connection for tinnitus 
at this time.

Regarding his claim for thoracolumboscioliosis, also claimed 
as spinal problems and back condition, as provided for by the 
Veterans Claims Assistance Act of 2000 (VCAA), VA has a duty 
to notify and assist claimants in substantiating a claim for 
VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 
5126 (West 2002 & Supp. 2008); 38 C.F.R. §§ 3.102, 3.156(a), 
3.159, 3.326(a) (2008).  In this case, with regard to the 
claim to reopen, the Board is granting the Veteran's 
application to reopen.  Accordingly, assuming, without 
deciding, that any error was committed with respect to either 
the duty to notify or the duty to assist, such error was 
harmless and will not be further discussed.   

New and Material Evidence

In February 1988 the Veteran submitted a claim for a back 
condition.  In March 1988 the RO issued a rating decision 
which denied service connection on the basis of a diagnosis 
of thoracolumboscoliosis noted upon separation.  The Veteran 
did not appeal, and so that rating decision became final.  
See 38 U.S.C.A. § 7105 (West 2002).

In October 2003 the Veteran submitted the current claim for 
spinal problems.  A final decision cannot be reopened and 
reconsidered by VA unless new and material evidence is 
presented in connection with a request that the previously 
denied claim be reopened.  38 U.S.C.A. § 5108 (West 2002).  

"New" evidence is defined as evidence not previously 
submitted to agency decision-makers.  "Material" evidence 
means existing evidence that, by itself or when considered 
with previous evidence of record, relates to an unestablished 
fact necessary to substantiate the claim.  New and material 
evidence can be neither cumulative nor redundant of the 
evidence of record at the time of the last prior final denial 
of the claim sought to be reopened, and must raise a 
reasonable possibility of substantiating the claim.  38 
C.F.R. § 3.156(a) (2009).  

When determining whether the claim should be reopened, the 
credibility of the newly submitted evidence is presumed.  
Justus v. Principi, 3 Vet. App. 510 (1992).  However, lay 
assertions of medical causation cannot serve as the predicate 
to reopen a claim under § 5108.  See Moray v. Brown, 5 Vet. 
App. 211, 214 (1993).

In order for evidence to be sufficient to reopen a previously 
disallowed claim, it must be both new and material.  If the 
evidence is new, but not material, the inquiry ends and the 
claim cannot be reopened.  See Smith v. West, 12 Vet. App. 
312, 314 (1999).  If it is determined that new and material 
evidence has been submitted, the claim must be reopened.  VA 
may then proceed to evaluate the merits of the claim on the 
basis of all evidence of record, but only after ensuring that 
the duty to assist the veteran in developing the facts 
necessary for his claim has been satisfied.  See Elkins v. 
West, 12 Vet. App. 209 (1999), but see 38 U.S.C.A. § 5103A 
(West 2002) (eliminates the concept of a well-grounded 
claim).

It is noted that establishing service connection generally 
requires (1) medical evidence of a current disability; (2) 
medical or, in certain circumstances, lay evidence of in-
service incurrence or aggravation of a disease or injury; and 
(3) medical evidence of a nexus between the claimed in-
service disease or injury and the present disability.  See 
Caluza v. Brown, 7 Vet. App. 498, 506 (1995); aff'd per 
curiam, 78 F.3d 604 (Fed. Cir. 1996) (table); see also 
Hickson v. West, 12 Vet. App. 247, 253 (1999); 38 C.F.R. § 
3.303 (2009).

The evidence of record at the time of the March 1988 rating 
decision denying the Veteran's claim of entitlement to 
service connection for a back condition was his service 
treatment records, a May 1976 VA general medical examination, 
VA treatment records dated December 1976, March 1979 VA 
hospital discharge summary, 1979 VA treatment records, 
January 1985 letter acknowledging his participation in an 
Agent Orange registry, and the Veteran's February 1998 
statement.       

Since the March 1988 rating decision, the evidence consists 
of statements by the Veteran, VA treatment records for July 
1988 (x-ray), 1990, June 1994 (chest x-ray), March and April 
1996 (including x-rays), July 1999; June 2003 Social Security 
disability determination award decision and underlying 
medical treatment records, which includes a private May 2002 
disability examination; the Veteran's October 2003 claim for 
spinal problems; October 2004 VA x-ray; 2005 VA treatment 
reports for back pain; a June 2006 VA spine examination with 
an x-ray study, DRO conference reports, and a 2008 VA 
treatment report for back pain.  

The evidence from the private May 2002 disability evaluation, 
which found severe degenerative disc disease at L5-S1 and 
noted the Veteran's claim to have experienced back pain since 
service, was not previously before agency decision makers 
when the claim was previously denied and is not cumulative or 
redundant of evidence associated with the claims file at that 
time.  As such, it is "new."  Furthermore, because this 
evidence suggests that the Veteran's back condition or spinal 
problems may ultimately be related to service, it is 
material.  It relates to an unestablished fact necessary to 
substantiate the claim and raises a reasonable possibility of 
substantiating the claim.  38 C.F.R. § 3.156(a) (2009).

For these reasons, the Board finds that the criteria under 
38 C.F.R. § 3.156(a) have been satisfied, that evidence 
received by VA since March 1988 is new and material, and that 
the claim for service connection for spinal problems, also 
claimed as back condition, is reopened.  


Legal Criteria - Service Connection - Tinnitus 

Service connection will be granted for disability resulting 
from a disease or injury incurred in or aggravated by 
military service.  38 U.S.C.A. § 1110 (West 2002); 38 C.F.R. 
§ 3.303 (2009).  

For the showing of chronic disease in service, there is 
required a combination of manifestations sufficient to 
identify the disease entity, and sufficient observation to 
establish chronicity at the time, as distinguished from 
merely isolated findings or a diagnosis including the word 
"chronic."  When the disease entity is established, there 
is no requirement of evidentiary showing of continuity.  
Continuity of symptomatology is required only where the 
condition noted during service is not, in fact, shown to be 
chronic or where the diagnosis of chronicity may be 
legitimately questioned.  When the fact of chronicity in 
service is not adequately supported, then a showing of 
continuity after discharge is required to support the claim.  
38 C.F.R. § 3.303(b) (2009).  

Service connection may also be granted for a disease first 
diagnosed after discharge when all of the evidence, including 
that pertinent to service, establishes that the disease was 
incurred in service.  38 C.F.R. § 3.303(d) (2009).  

Establishing service connection generally requires medical 
or, in certain circumstances, lay evidence of (1) a current 
disability; (2) an in-service incurrence or aggravation of a 
disease or injury; and (3) a nexus between the claimed in-
service disease or injury and the present disability.  
Davidson v. Shinseki, 581 F.3d 1313 (Fed. Cir. 2009); see 
also Hickson v. West, 12 Vet. App. 247, 253 (1999).

When there is an approximate balance of positive and negative 
evidence regarding the merits of an issue material to the 
determination of the matter, the benefit of the doubt in 
resolving each such issue shall be given to the veteran.  See 
38 U.S.C.A. § 5107 (West 2002); 38 C.F.R. § 3.102 (2009); 
Gilbert v. Derwinski, 1 Vet. App. 49 (1990).  The benefit of 
the doubt rule is inapplicable when the preponderance of the 
evidence is against the claim.  Ortiz v. Principi, 274 F.3d 
1361 (Fed. Cir. 2001).

Discussion - Tinnitus

In his August 2003 claim, the Veteran stated his tinnitus had 
its onset in service, during which he had a variety of 
duties, including his final assignment as a missile crewman.

The Veteran's service treatment records contain a September 
1967 enlistment Report of Medical History on which hearing 
loss was checked in the affirmative.  In the Physician's 
summary section, a note indicates the Veteran then had 
external otitis.  The September 1967 Report of Medical 
Examination included a note, dated October 1967, indicating 
the external otitis cleared up.  In August 1969 and in 
October 1969 the Veteran sought treatment for an ear ache and 
in both notations the examiner found a build up of ear wax 
which was removed.  In April 1970 the Veteran again 
complained about ear pain.  The examiner noted the ear canal 
was filled with wax, which was removed, though the canal 
appeared red.  The June 1970 Report of Medical Examination 
found his ears (general) to be clinically normal.  Under the 
Notes section is a handwritten statement signed by the 
Veteran stating his ears had been bothering him for the past 
three month and that it "has been cleared up."  

Following a claim seeking service connection for other 
conditions, the Veteran was afforded a VA general medical 
examination in May 1976.  The examiner noted his ears 
appeared normal and that there was no impairment of hearing.  
In March 1979 the Veteran submitted a claim seeking service 
connection for "fungus" in his ears.  This claim was denied 
in a March 1980 rating decision which noted the left ear 
condition had resolved.  

A VA treatment record dated March 1996 included a complaint 
of tinnitus; however that record contained no other 
information about the complaint.  In a January 2005 VA 
primary care unscheduled appointment the Veteran complained 
about chronic, constant ringing in both ears which he 
attributed to his active service, stating it began after he 
shot off a gun.  In a September 2005 primary care evaluation 
the Veteran again complained of tinnitus.

In June 2006 the Veteran was afforded VA audio examination.  
He dated the onset of the tinnitus to the first visit to the 
rifle range in basic training and stated it had grown worse 
since then.  He also denied having had ear infections.  He 
attributed his noise exposure in service to firearms, machine 
guns, mortars, missile launchers, the firing range, 
helicopters, combat explosions and demolition explosions.  
Since service, the Veteran described his occupation as 10 
years of work in construction, 10 years in pipefitting, a 
truck driver, and 27 years as a boilermaker.  The examiner 
noted the enlistment Report of Medical History notation of an 
external otitis that cleared up as well as the separation 
physical notation that the Veteran's ears had been bothering 
him but that they cleared up.  The examiner noted no 
complaint of tinnitus in the service treatment records.  
Considering the Veteran's military history, post service 
occupations and noise exposure, her research, and the results 
of the audiometric testing, the examiner found the tinnitus 
was less likely than not caused by the military noise 
exposure.  

In a February 2007 VA primary care follow-up appointment 
after the Veteran had complained about dizziness, a review of 
systems indicates the Veteran denied symptoms of tinnitus.    

Upon review of the aforementioned, the Board finds that the 
competent and credible evidence preponderates against the 
Veteran's claim.  The medical evidence demonstrates that the 
Veteran's tinnitus did not begin in service and is in no way 
related to service.  The service treatment records are 
negative for any complaints of tinnitus, despite the Veteran 
seeking treatment for wax in his ears.  Further the Veteran 
was afforded a VA general medical examination in 1976, nearly 
6 years after his separation from service, yet he made no 
complaint about tinnitus or ringing in his ears to the 
examiner.  The examiner found his ears appeared normal and 
that his hearing was normal.  Almost 26 years elapsed between 
the Veteran's discharge from service and the first record of 
any reference to his tinnitus to a medical professional 
(1996) which weighs against the Veteran's appellate 
assertions.   Evidence of a prolonged period without medical 
complaint can be considered, along with other factors 
concerning the veteran's health and medical treatment during 
and after service.  Maxson v. Gober, 230 F.3d 1330 (Fed. Cir. 
2000). 

Furthermore, the only medical opinion of record as to the 
etiology of the Veteran's tinnitus expressly rejects a causal 
relationship between the disability and his time in service.  
The opinion is probative, as it considered the Veteran's 
military history, his assertions that the tinnitus began 
immediately in basic training, and current audiology 
findings.  An appropriate rationale for the conclusion 
reached was also provided.  See Nieves-Rodriguez v. Peake, 22 
Vet. App. 295 (2008) (holding "It is the factually accurate, 
fully articulated, sound reasoning for the conclusion, not 
the mere fact that the claims file was reviewed, that 
contributes probative value to a medical opinion").

The Board acknowledges the Veteran's contention that his 
tinnitus began during service.  Although the Veteran is 
competent to describe the symptoms he has experienced, his 
opinion does not constitute competent medical evidence of 
causation.  Espiritu v. Derwinski, 2 Vet. App. 492 (1992); 
see also Jandreau v. Nicholson, 492 F.3d 1372 (Fed. Cir. 
2007).  The Board notes again that while the Veteran contends 
his tinnitus began in service in basic training and has only 
grown worse, evidence of record reveals no complaint of 
tinnitus to the in-service medical providers when the Veteran 
sought treatment for ear wax, there was no complaint of 
tinnitus on the separation examination notation, which was 
signed by the Veteran, nor was there a complaint of tinnitus 
made to the 1976 VA general medical examination provider 
following a claim for other conditions.  Coburn v. Nicholson, 
19 Vet. App. 427, 432 (2006) (Board may reject such 
statements of the veteran if rebutted by the overall weight 
of the evidence).

Therefore, in this case, the preponderance of the evidence of 
record is against the Veteran's claim for service connection 
for tinnitus, and the benefit-of-the-doubt rule is not 
applicable.  The appeal is denied


ORDER

New and material evidence having been received, the claim for 
service connection for thoracolumboscoliosis, also claimed as 
spinal problems and back condition, is reopened, and the 
appeal is granted only to that extent

Entitlement to service connection for tinnitus is denied.  


REMAND

Regarding the Veteran's claim seeking service connection for 
PTSD, the Board acknowledges that since his discharge from 
service, the Veteran has submitted several claims seeking 
service connection for nervousness, major depression, 
anxiety, and more recently, depression.  Though mindful of 
the recent Court decision of Clemons v. Shinseki, 23 Vet. 
App. 1 (2009), the Board finds that this current claim for 
PTSD will not be merged with other claims for one claim of an 
acquired psychiatric disability due to the singular status of 
PTSD claims in general.  

After a review of the record, the Board finds that another VA 
PTSD examination is in order to reconcile the various 
diagnoses of record.  The Board notes that VA treatment 
records offer the diagnosis of a mood disorder in December 
1976 and in March 1996 VA examiners specifically rule out a 
PTSD diagnosis.  An August 2001 VA mental health evaluation 
listed "possible PTSD" under assessment, though no 
definitive acceptance or rule out of this possibility.  In 
several statements, the Veteran reports he had a PTSD 
diagnosis through his Social Security disability 
determination.  However, the Board notes that the June 2003 
administrative law judge's determination does not list PTSD 
as an impairment suffered by the Veteran and in the judge's 
summary of the evidence presented, a witness is identified as 
a "Dr. T.G." and her testimony is summarized to include as 
assertion that the Veteran had been diagnosed with PTSD.  The 
Board has reviewed the underlying medical evidence associated 
with the Social Security disability determination and no 
document appeared to bear her name, signature, or a PTSD 
diagnosis.  VA treatment records carry a PTSD diagnosis 
beginning in November 2006, when the Veteran reported to VA 
personnel that he had a PTSD diagnosis from his Social 
Security determination, through 2008; however the April 2009 
VA PTSD examination concluded that the Veteran had only some 
symptoms of PTSD and so did not warrant the actual diagnosis.  

There is contrary evidence in the record even regarding the 
stressor event.  Upon review of the record, the Board noted 
the Veteran's self description of his duties during his 
Vietnam tour included being a "sniper", "infantry sniper", 
or a "ranger sniper."  See June 2003 Social Security 
disability determination, administrative judge summary of 
Veteran's testimony; January 2002 VA mental health 
psychosocial assessment.  In March 2009 the RO verified that 
the base where the Veteran's unit was assigned in Vietnam did 
come under enemy fire and that the Veteran's MOS was a heavy 
dump truck driver.  In his October 2009 testimony before the 
undersigned, the Veteran testified that his duties were as a 
dump truck driver as well as about two instances with his 
unit when he came under fire.  At one point in his testimony 
the Veteran suggested he may have named two fellow soldiers 
killed during his tour; however upon review of the record the 
Board notes that in an October 2005 statement, the Veteran 
reported only that "two men" were killed, without their 
names.

As such, the Board finds that a complete, current examination 
is required to determine whether the Veteran has PTSD, and if 
so, whether it's etiologically related to service or any 
event of service.  See Colvin v. Derwinski, 1 Vet. App. 171, 
173 (1991) (emphasizing that adjudicators cannot rely on 
their own unsubstantiated judgment in resolving medical 
questions).

Regarding the claim seeking service connection for the 
Veteran's "spinal problems", also claimed as back condition 
and as thoracolumboscoliosis, the Board finds that another VA 
spine examination is required.  The Board notes that while 
the Veteran's 1967 enlistment Report of Physical Examination 
found his spine clinically normal, the 1970 separation 
examination contains the finding of thora-columbo scoliosis.  
The record is not clear whether this is developmental or 
congenital scoliosis; further there is no opinion regarding 
the etiology of the L5-S1 severe degenerative disc disease, 
which the Veteran attributes in his statements and testimony 
to falls in service and parachute jumps.   

Accordingly, the case is REMANDED for the following action:

1.  Arrangements should be made for the 
Veteran to be examined by an appropriate 
examiner for a VA PTSD examination.  
Specify for the examiner any stressor 
which has been verified by the record, 
and advise the examiner that only that 
event (or events) may be considered for 
the purpose of determining whether 
exposure to such stressor(s) in service 
has resulted in current psychiatric 
symptoms, and whether the diagnostic 
criteria to support a diagnosis of 
posttraumatic stress disorder have been 
satisfied.

        a. The examination should reflect or 
reveal pertinent material in the claims 
folder.  The Board brings to the 
examiner's attention the Veteran's 1976 
VA treatment, his 1996 VA treatment, VA 
mental health treatment from November 
2006 to 2008, and the April 2009 PTSD 
examination, all of which are of record.  

        b. The examiner should integrate any 
previous psychiatric findings and 
diagnoses with current findings to obtain 
an accurate picture of the Veteran's 
psychiatric status.  The examiner should, 
additionally, comment explicitly on 
whether there is a link between any 
verified in-service stressor or stressors 
and the diagnosis of post-traumatic 
stress disorder, if present.

The claims folder and a separate copy of 
this entire REMAND must be made available 
to and reviewed by the psychiatric 
examiner prior to completion of the 
examination.  Moreover, a notation to the 
effect that this record review took place 
must be included in the examination 
report.  

2.  Schedule the Veteran for a VA 
orthopedic examination to determine the 
etiology of the Veteran's thoracolumbar 
back disability.  All necessary tests 
and studies should be accomplished and 
all complaints and clinical 
manifestations should be reported in 
detail.  The claims folder must be 
reviewed in conjunction with the above 
evaluation, and the examination report 
must clearly indicate that such review 
was performed.  

	a. The examiner is asked to opine 
whether it is at least as likely as not 
(50 percent or greater probability) 
that any back disability present, to 
include scoliosis, was incurred in or 
aggravated by active military service.  
Aggravation is defined as a permanent 
worsening of the disability, beyond the 
natural progress of the disorder.  If 
the examiner determines that the 
Veteran has scoliosis, the examiner 
must indicate whether it is congenital 
or developmental, and, if scoliosis 
existed prior to service, whether such 
a disability was aggravated during 
military service.  

	b  In forming his/her opinion, the 
examiner is asked to consider the 
Veteran's history, the service 
treatment records, and the various 
statements from the Veteran.  All 
opinions should be accompanied by a 
complete medical rationale.

3.  Thereafter, readjudicate the issues 
on appeal.  If any benefit sought on 
appeal remains denied, the Veteran and 
his representative should be furnished a 
supplemental statement of the case and 
given the opportunity to respond thereto.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2009).



______________________________________________
THOMAS D. JONES
Acting Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


